DETAILED ACTION RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/22 has been entered.
2.	This action is in response IDS filed on 05/02/22.
3.	Claims 1-4, 6-10, 12-16 & 18 are under examination.
4.	Claims 5, 11 & 17 are canceled.


Information Disclosure Statement
5.	The information disclosure statement(s) submitted on 05/02/22 have being considered by the examiner and made of record in the application file. 

Priority
6.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Drawings
7.	The drawings filed on 11/14/19 are accepted by the examiner.




Response to Arguments/Remarks
8.	Applicant’s remarks/amendment filed on 05/02/22, with respect to claims 1-4, 6-10, 12-16 & 18 has been considered by the examiner and the claims are allowed with respect to the newly filed IDS on 05/02/22.


Allowable Subject Matter
9.	Claims 1-4, 6-10, 12-16 & 18 are allowed in light of the newly filed IDS and prior arts in the record. 

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Vargas et al. 2020/0323019 A1 (Title: Establishing radio bearers on millimeter wave frequencies for device-to-device communications) (See Abstract & Para. 0007-0009, 0021 & 0023).
B.	Lee et al. 10, 771, 961 B2 (Title: Method for reporting feedback information for V2X communication and apparatus therefor) (See 0073, 0082 & 0122).
C.	Kim et al. 2020/0267790 A1 (Title: Method and apparatus for performing user equipment capability procedure for supporting vehicle communication in next generation mobile communication system ) (See Para. 0003 & 0524).

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469